1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6
 7        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 8 STATE OF NEW MEXICO,

 9          Plaintiff-Appellant,

10 v.                                                                    NO. 29,924

11 RICHARD A. BECKER,

12          Defendant-Appellee.


13 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
14 Charles C. Currier, District Judge

15   Gary K. King, Attorney General
16   Santa Fe, NM
17   Max Shepherd
18   Albuquerque, NM

19 for Appellant

20 Ramon I Garcia
21 Roswell, NM

22 for Appellee


23                                 MEMORANDUM OPINION

24 BUSTAMANTE, Judge.
 1        The State appeals from the district court’s Order Sealing Arrest Records. This

 2 Court’s first notice proposed to dismiss the State’s appeal on grounds that the order

 3 appealed from is not final. See Khalsa v. Levinson, 1998-NMCA-110, ¶ 12, 125 N.M.

 4 680, 964 P.2d 844 (“Whether an order is a ‘final order’ within the meaning of the

 5 statute is a jurisdictional question that an appellate court is required to raise on its own

 6 motion.”). The State filed a memorandum in opposition to the proposed disposition,

 7 but conceded that there is no pleading on record to indicate that the trial court has

 8 ruled on the amended petition to expunge. Consequently, the State agrees that there

 9 is not a final appealable order before this Court. For these reasons, and those stated

10 in the first notice, we dismiss the appeal.

11        IT IS SO ORDERED.



12
13                                           MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 ROBERT E. ROBLES, Judge


17
18 LINDA M. VANZI, Judge

                                                 2
3